Opinion by
Oliver, C. J.
The record disclosed that on previous importations of similar merchandise, the petitioner had entered the goods at the per se invoice prices, less certain discounts for trade quantity and cash, which items had been allowed by the appraising officer in the determination of the value of the merchandise. Upon importation of the shipment here involved, the petitioner was informed by the appraiser that the discounts in question would not be allowed. Accordingly, an appeal for reappraisement was filed. The claim with respect to a quantity discount was sustained as to one of the involved items and disallowed as to two of the other items imported. The court further disallowed certain trade discounts claimed by the importer (Larsen Importing Corp. v. United States, 22 Cust. Ct. 465, Reap. Dec. 7709). The decision of the single judge was appealed and the judgment of the trial court was affirmed (Larsen Importing Corp. v. United States and United States v. Larsen Importing Corp., 25 Cust. Ct. 366, Reap. Dec. 7855). On the record presented it was held that there was no intention to conceal or misrepresent the facts of the case or to defraud the revenue of the United States or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.